DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 and 26 are pending.
Claims 20-25 and 27-30 are cancelled.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “means at the server for performing” , means at the server for determining”, “means at the server for establishing” and “means for communicating” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it’s a means plus function.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Claim 1 recites the limitation "the status" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the status" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "a power asset" in line 5.line 4 it said “power asset” then it recites “the asset” same line. But in line 5 it recites “a power asset”, is it the same “power asset” or different. If it is same then it should be “the power asset”.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-19 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over BURSTALL et al. WO WO 2016027041 A1 (hereinafter “BURSTALL”) in view of Cherian et al. USPGPUB 2012/0029897 (hereinafter “Cherian”).


As to claim 1, BURSTALL teaches a power control system (abstract “power distribution control system”), comprising: having a server (abstract “central server”) that maintains asset models that represent behaviour of power assets connected to a power grid (abstract “server by negotiating times and quantities of power transfer between themselves. Preferably a database stores parameters in relation to the power assets. Preferably a control system at the server anticipates future activity, such as future peaks in demand or supply” and page 4), each asset model being in real-time communication with its power asset to dynamically inform the model of the status of the power asset (page 5 “control system controls the source, load and store to balance the three to maintain an operation state in which the energy demands of the three together do not exceed a given rate of change. Means are preferably provided for dynamically adding or removing power elements to the string to maintain a status in which the energy demands”); means at the server for performing a test by issuing a command to a power asset requesting the asset to perform a function (page 8 “control servers 25, 28 and 29 to in turn influence various balanced strings within their domains to achieve overall objectives, such as reduction of peaks in demand or temporary redistribution of supply and demand, for example in times of grid maintenance. The servers 25, 28 and 29 have access to the data on the database cluster 43”); sensors at the asset to measure real-time physical parameters at the asset and report these to the server (page 12-15“router 15 can allow the temperatures of the refrigerators 301 to 304 to rise in the period approaching the peak of solar energy, thereby predictively preparing the load 300 to absorb energy during the anticipated peak. Alternatively, the router 15 may be made aware by the server 25 (or by the router 13) that it is a cloudy day and the anticipated peak will be at a lower level”); and means at the server for establishing and updating a model for the asset in terms of at least an energy storage capacitance, a time constant based on the measured response (page 16-18 “server 25 and receives inputs from user interface 41 and delivers information to that user interface. It also receives data from database cluster 43 and may provide updates to that data. Process 500 provides high level parameters 510 to process 511. Process 511 is preferably performed on each of routers 13, 14 and 15. Process 511 is the process that manages the balanced string 16 and has sub processes as follows: a source process 512 performed by energy router 13; a load process 513 performed by energy router 14; and a store process 514 performed by energy router 15”), and a recovery time after which the asset has recovered from the test, whereby the server can determine whether the asset can be allocated at a future time to provision of a function to the benefit of the grid beyond the primary function of the asset (page 20-22  “process of balanced string allocation begins at time to. The central server requests and begins to receive status reports from the local routers (each associated with connected to a local site/asset of power source, responsive load or storage). This step is also illustrated as element 700 in Fig. 7a. A status report from a local site contains updated data about that local site, such as its power needs and delivery and flexibility capabilities”).
BURSTALL does not explicitly teach means at the server for determining, from the parameters reported by the asset, whether the asset responded to the command and, if the asset responded, how it responded over time in terms of how much power the asset absorbed from the grid or released to the grid and over what time, as a direct consequence of the command.
Cherian teaches means at the server for determining, from the parameters reported by the asset, whether the asset responded to the command and, if the asset responded, how it responded over time in terms of how much power the asset absorbed from the grid or released to the grid and over what time, as a direct consequence of the command (paragraph 0075 “simulation environment 290, utilizing real-time data from existing regional control modules 225 and their DER facilities, can initiate a series of simulated commands to balance generation and loads. Knowing the topology of the distribution grid and the electrical properties of the elements within its range of control, the simulation module 290 can validate whether a proposed command will meet the projected load within predefined limits such as safety and regulatory constraints. The simulation module may use models of DER or compound-DER as presented to it by regional control modules to estimate the behavior of the system in near real time” and paragraph 0062-0070 and FIG. 2).
BURSTALL and Cherian are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They both relate to energy management system.
Therefore at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above energy management system, as taught by BURSTALL, and incorporating parameters reported by the asset, whether the asset responded to the command and, if the asset responded, as taught by Cherian.
One of ordinary skill in the art would have been motivated to changes have to be made to the existing electric power system to add dynamic power management capabilities using different resources and under various conditions, an additional challenge exists to model and simulate the behavior of the power system using different power management strategies, as suggested by Cherian (paragraph 0017).

As to claim 2, BURSTALL and Cherian teaches all the limitations of the base claims as outlined. 
BURSTALL further teaches wherein the command is a command to turn ON if OFF or a command to turn OFF if ON (claim 8 “controller for maintaining operation of the local asset within a predefined range by switching the asset on or off” and page 6).

As to claim 3, BURSTALL and Cherian teaches all the limitations of the base claims as outlined. 
Cherian further teaches wherein the server repeats the test at different delays and establishes a recovery time for the asset (paragraph 0112 “current distribution power grid and virtually test various control inputs so as to determine the characteristics and capabilities of the grid both prior to and during implementation of those controls”).

As to claim 4, BURSTALL and Cherian teaches all the limitations of the base claims as outlined. 
Cherian further teaches wherein each model for a load or store models a charge envelope for the load or store (paragraph 0118-0119 “control inputs and the iterative process is conducted according to simulation models as would be known to one skilled in the relative art” and paragraph 0018).

As to claim 5, BURSTALL and Cherian teaches all the limitations of the base claims as outlined. 
Cherian further teaches wherein each model for a store or source models a discharge envelope for the store or source (paragraph 0118-0128 “variances can occur on a real time basis and may have not been anticipated by the prior simulations. Nonetheless the variances are incorporated into the simulated power system model on a real time basis to make the simulation as accurate as possible”).

As to claim 6, BURSTALL and Cherian teaches all the limitations of the base claims as outlined. 
Cherian further teaches wherein the server repeats a test to determine a probability that the asset will respond to a given command from the server (paragraph 0090 “an asset responds in a similar manner to a command provides the enterprise control module the ability to maintain stable and repeatable control architecture. For example, if two generators responded differently to an "OFF" command, the complexity of implementing controls would be difficult as the area under control expands, and the number of varying assets increases. Using a common object information model resolves this dilemma by providing both common information and controls”).

As to claim 7, is related to claim 1 with similar limitations also rejected by same rational.  

As to claim 8, BURSTALL and Cherian teaches all the limitations of the base claims as outlined. 
BURSTALL further teaches wherein the command is a command to turn ON if OFF or a command to turn OFF if ON (claim 8 “controller for maintaining operation of the local asset within a predefined range by switching the asset on or off” and page 6).

As to claim 9, BURSTALL and Cherian teaches all the limitations of the base claims as outlined. 
Cherian further teaches comprising repeating the test at different delays and establishing establishes a recovery time for the asset (paragraph 0112 “current distribution power grid and virtually test various control inputs so as to determine the characteristics and capabilities of the grid both prior to and during implementation of those controls”).

As to claim 10, BURSTALL and Cherian teaches all the limitations of the base claims as outlined. 
Cherian further teaches comprising repeating the test to determine a probability that the asset will respond to the command from the server (paragraph 0090 “an asset responds in a similar manner to a command provides the enterprise control module the ability to maintain stable and repeatable control architecture. For example, if two generators responded differently to an "OFF" command, the complexity of implementing controls would be difficult as the area under control expands, and the number of varying assets increases. Using a common object information model resolves this dilemma by providing both common information and controls”).

As to claim 11,  BURSTALL teaches a power control system for controlling a set of power assets connected to a grid (abstract “power distribution control system” and FIG. 2), comprising: in which the set of power assets, each power asset having a local controller for controlling the asset under a local control loop in accordance with a primary function of the asset and adapted to receive instruction from a server to influence its operation in accordance with a service model process controlled by the server (page 3-5 “power distribution control system is provided having a string of power assets comprising at least two different power assets selected from: sources, stores and responsive loads, and a router for controlling each of the power assets and for communicating with controllers of other power assets in the string on a peer-to-peer basis. A server is provided for communicating with the routers of the power assets”), wherein a given service model process is a grid level process that is modelled and controlled by the server and is secondary to the primary function of any power asset participating in that process (page 7-9 “energy routers are illustrated as being connected to each other by IP connections 20 and 21 and being connected to a server 25. Other sites may be included with routers connected to routers 13, 14 and 15. Sites 10, 11 and 12 together form a "balanced string" 16. There may be additional sites connected by connection 22 in the balanced string”), wherein the server maintains: asset models that represent power asset behavior (abstract “server by negotiating times and quantities of power transfer between themselves. Preferably a database stores parameters in relation to the power assets. Preferably a control system at the server anticipates future activity, such as future peaks in demand or supply” and page 4), modelling each power asset in terms of at least an energy storage capacitance (page 15 “n energy storage site 12 are illustrated. In this example, the energy storage site 12 has a primary function as, for example, a critical data store”), each asset model being in real-time communication with its power asset to dynamically inform the model of the status of the power asset, each model including a recovery time for its power asset, being a delay after which the power asset will be in a position at which it can, having once received instruction in accordance with a grid process to absorb power from the grid or release power to the grid, respond again to such a grid instruction by again absorbing or releasing power respectively (page 16-18 “server 25 and receives inputs from user interface 41 and delivers information to that user interface. It also receives data from database cluster 43 and may provide updates to that data. Process 500 provides high level parameters 510 to process 511. Process 511 is preferably performed on each of routers 13, 14 and 15. Process 511 is the process that manages the balanced string 16 and has sub processes as follows: a source process 512 performed by energy router 13; a load process 513 performed by energy router 14; and a store process 514 performed by energy router 15”); multiple grid service models, each representing a grid level process that can involve different power assets (claim 9, “first string of first power assets are connected to a first section of a grid and a second string of second power assets are connected to a second section of the grid, and the first and second sections are connected via a pinch point” and page 4-6).
BURSTALL does not explicitly teach mappings that map power assets to grid service models that can be fulfilled by those power assets, an optimizer to determine for determining an optimum selection of power assets to fulfill fulfil grid level processes modelled by the grid service models; and means for communicating to the selected power assets instructions to attempt to fulfill fulfil the grid level processes.
Cherian does not explicitly mappings that map power assets to grid service models that can be fulfilled by those power assets (paragraph 0090 “mapping from site, asset, and implementation specific details to a common object model is carried out by the local control module 510”), an optimizer to determine for determining an optimum selection of power assets to fulfill  grid level processes modelled by the grid service models (paragraph 0053-0054 “intelligent control are used to optimize grid operations, increase service choices, and enable active participation of multiple service providers (including energy consumers) in a complex web of dynamic energy and services transactions” and paragraph 0067-0068); and means for communicating to the selected power assets instructions to attempt to fulfill the grid level processes (paragraph 0067-0068 “modify the distribution scheme (network topology) within its region to optimize power production and distribution and to keep the system within its operational limits. Lastly assume that one of the wind turbines in the wind turbine farm 220 is of a type that is unknown to the regional control module. While producing power its characteristics, properties, and other pertinent data with respect to power production is not possessed by the regional control module”).
BURSTALL and Cherian are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They both relate to energy management system.
Therefore at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above energy management system, as taught by BURSTALL, and incorporating mappings that map power assets to grid service models that can be fulfilled by those power assets, an optimizer to determine for determining an optimum selection of power assets, as taught by Cherian.
One of ordinary skill in the art would have been motivated to changes have to be made to the existing electric power system to add dynamic power management capabilities using different resources and under various conditions, an additional challenge exists to model and simulate the behavior of the power system using different power management strategies, as suggested by Cherian (paragraph 0017).


As to claim 12, BURSTALL and Cherian teaches all the limitations of the base claims as outlined. 
Cherian further teaches wherein there is a plurality of grid service models, at least some of which involve multiple assets and wherein a given asset can participate simultaneously in more than one grid service model (paragraph 0016-0019 “control modules to dynamically manage power flows on the grid. Each regional control module is further associated with a plurality of local control modules that interface with power producers, including steam driven electric generators, wind turbine farms, hydroelectric facilities and photoelectric (solar) arrays, storage resources such as thermal or electric storage devices and batteries on electric vehicles, and demand management systems or smart appliances” and paragraph 0061).

As to claim 13, BURSTALL and Cherian teaches all the limitations of the base claims as outlined. 
Cherian further teaches wherein at least some of the grid service models have orthogonal objectives, where two objectives are orthogonal if an asset, having been allocated to both grid service models, can simultaneously contribute to both objectives without compromising either objective (paragraph 0118 “selection of the control inputs loss and the iterative process is conducted according to simulation models as would be known to one skilled in the relative art” and paragraph 0089-0097).

As to claim 14, BURSTALL and Cherian teaches all the limitations of the base claims as outlined. 
Cherian further teaches wherein the orthogonal objectives include: time shifting demand for power (paragraph 0073-0074 “control over a large number of assets over different time scales and different geographic reach to meet specific system goals”); making assets available to be responsive to changes in voltage or frequency (paragraph 0063 “autonomously manage the power distribution and production within its region. Autonomous operation can also be in island mode where the management of grid frequency and voltage are performed at a fast enough rate to accomplish safe grid operations”); and extending asset or grid equipment lifetime or reducing power wasted through heat loss (paragraph 0066 “power plant 110 based on its analysis of both the residential 250 and commercial 260 load and adjust the power drawn from the primary grid 205 to maintain the system within operating limits or market based contractual limits. The system also automatically adjusts other parameters such as the local spinning reserves and replacement reserves needed to adjust to the ever changing real-world conditions”).

As to claim 15, BURSTALL and Cherian teaches all the limitations of the base claims as outlined. 
Cherian further teaches wherein the optimizer models the operation of all grid service models over a common time into the future (paragraph 0067 “regional control module 225 can modify the distribution scheme (network topology) within its region to optimize power production and distribution and to keep the system within its operational limits”).

As to claim 16, BURSTALL and Cherian teaches all the limitations of the base claims as outlined. 
Cherian further teaches wherein the optimizer models the operation of each power asset over time and the future operation of the power asset in time and other dimensions and performs a path search optimization algorithm to find an optimal path for allocating power assets to grid service models to maximize benefits across all grid service models (paragraph 0067-0072 “management using various assets to counteract the variability of power generation from renewable generation sources such as wind turbines and solar panels, and optimal dispatch of generation, storage, or controllable loads to meet operations, cost, or emissions criteria”).

As to claim 17, BURSTALL and Cherian teaches all the limitations of the base claims as outlined. 
Cherian further teaches wherein on each optimization path search run, the optimizer models the operation of all grid service models over 24 hours into the future (paragraph 0072-0089 “ability of the present system to manage resources and make them available individually, in pools, or as virtualized resources to applications for optimally utilizing them for various functions is a significant advantage over prior systems” and it’s an design issue to run for future time or different hours).

As to claim 18. BURSTALL and Cherian teaches all the limitations of the base claims as outlined. 
Cherian further teaches wherein paths are eliminated that include assets that are unable to participate in a given grid service model on account of their status (paragraph 0072-0075 “operable to manage the interaction of several regional control modules 225 and the power producers under their control. As previously described, each regional control module 225 using applicable applications can dynamically manage the power consumers and power producers within its control. As demand (active power or reactive power) within a certain region managed by a regional control module 225 increases or decreases algorithms within the regional control module act to compensate for power production within its particular region”).

As to claim 19, BURSTALL and Cherian teaches all the limitations of the base claims as outlined. 
Cherian further teaches wherein the optimizer re- runs its optimization after each expiry of a predetermined time period (paragraph 0073-0074 “control module provides fast control of assets thereby providing smooth control over a large number of assets over different time scales and different geographic reach to meet specific system goals. This ability of the system to coordinate the operation of a dynamic and variable portfolio of DER across a dynamic and variable distribution network to keep the system within its permitted operating limits is a distinguishing feature of this invention”).

20-25. (Cancelled)

As to claim 26,  BURSTALL  teaches a method of controlling a set of power assets connected to a grid, in which each power asset has a local controller for controlling the asset under a local control loop in accordance with a primary function of the asset and is adapted to receive instruction from a server to influence its operation in accordance with a service model process controlled by the server wherein a given service model process is a grid level process that is modelled and controlled by the server and is secondary to the primary function of any power asset participating in that process (abstract “power distribution control system having a string of power assets comprising at least two different power assets selected from sources, stores and responsive loads is disclosed. The assets and associated local routers communicate with a central server and attempt to fulfil high level aims of the server by negotiating times and quantities of power transfer between themselves. Preferably a database stores parameters in relation to the power assets. Preferably a control system at the server anticipates future activity, such as future peaks in demand or supply, in the grid, and local power assets prepare in response” and FIG. 5-7), the method comprising: maintaining, at a server, asset models that represent power asset behavior (abstract “server by negotiating times and quantities of power transfer between themselves. Preferably a database stores parameters in relation to the power assets. Preferably a control system at the server anticipates future activity, such as future peaks in demand or supply” and page 4), modelling each power asset in terms of at least an energy storage capacitance (page 15 “n energy storage site 12 are illustrated. In this example, the energy storage site 12 has a primary function as, for example, a critical data store”), each asset model being in real-time communication with its power asset to dynamically inform the model of a status of the power asset (page 5 “control system controls the source, load and store to balance the three to maintain an operation state in which the energy demands of the three together do not exceed a given rate of change. Means are preferably provided for dynamically adding or removing power elements to the string to maintain a status in which the energy demands” and page 12-13), each model including a recovery time for its power asset, being a delay after which the power asset will be in a position at which it can, having once received instruction in accordance with a grid process to absorb power from the grid or release power to the grid, respond again to such a grid instruction by again absorbing or releasing power, respectively (page 20-22  “process of balanced string allocation begins at time to. The central server requests and begins to receive status reports from the local routers (each associated with connected to a local site/asset of power source, responsive load or storage). This step is also illustrated as element 700 in Fig. 7a. A status report from a local site contains updated data about that local site, such as its power needs and delivery and flexibility capabilities”); maintaining multiple grid service models, each representing a grid level process that can involve different power assets (claim 9, “first string of first power assets are connected to a first section of a grid and a second string of second power assets are connected to a second section of the grid, and the first and second sections are connected via a pinch point” and page 4-6).
BURSTALL does not explicitly teach mappings of power assets to grid service models for grid level processes that can be at least partly fulfilled by those assets; determining an optimum disposition of power assets, including selecting assets to fulfill grid level processes modelled by the grid service models; and communicating to the selected power assets instructions to attempt to fulfill fulfil the grid.
Cherian teaches mappings of power assets to grid service models for grid level processes that can be at least partly fulfilled by those assets (paragraph 0090 “mapping from site, asset, and implementation specific details to a common object model is carried out by the local control module 510”); determining an optimum disposition of power assets, including selecting assets to fulfill grid level processes modelled by the grid service models (paragraph 0053-0054 “intelligent control are used to optimize grid operations, increase service choices, and enable active participation of multiple service providers (including energy consumers) in a complex web of dynamic energy and services transactions” and paragraph 0067-0068); and communicating to the selected power assets instructions to attempt to fulfill the grid (paragraph 0067-0068 “modify the distribution scheme (network topology) within its region to optimize power production and distribution and to keep the system within its operational limits. Lastly assume that one of the wind turbines in the wind turbine farm 220 is of a type that is unknown to the regional control module. While producing power its characteristics, properties, and other pertinent data with respect to power production is not possessed by the regional control module”).

BURSTALL and Cherian are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They both relate to energy management system.
Therefore at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above energy management system, as taught by BURSTALL, and incorporating mappings that map power assets to grid service models that can be fulfilled by those power assets, an optimizer to determine for determining an optimum selection of power assets, as taught by Cherian.
One of ordinary skill in the art would have been motivated to changes have to be made to the existing electric power system to add dynamic power management capabilities using different resources and under various conditions, an additional challenge exists to model and simulate the behavior of the power system using different power management strategies, as suggested by Cherian (paragraph 0017).


It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.


Conclusion

The prior art made of record and listed on the attached PTO Form 892 but not relied upon is considered pertinent to applicant's disclosure.
Ganti et al. USPGPUB 20170364043 teaches system including a power plant having thermal generating units that operate according to multiple possible operating modes, which are differentiated by a unique operational or maintenance schedule. The system further includes a hardware processor and machine readable storage medium on which is stored instructions that cause the hardware processor to execute a process related to optimizing the operational or maintenance schedule during a selected operating period.
Asati et al USPGPUB 20160281607 teaches method for controlling and enhancing a startup operation for a combined cycle power block (block) having at least one gas turbine and at least one steam turbine, wherein operating parameters define performance and operational characteristics for the startup operation, the method comprising: receiving measured operating parameters from a plurality of reference blocks and, for each of the plurality of reference blocks, a plurality of types of the startup operations; given the measured operating parameters, developing one or more reference transfer functions between two of the measured operating parameters.
Forbes, JR. USPHPUB 2014/0018969 teaches an electrical power control systems, and more particularly, to systems, methods, and apparatus embodiments for actively managing power supply from any electric power generation source or storage device for introduction to an electric power grid, microgrid interconnected or disconnected, and for creating operating reserves for utilities and market participants of the electric power grid.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL KARIM whose telephone number is (571)270-3279.  The examiner can normally be reached on Monday-Thursday 8:00-4:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571 272 4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZIAUL KARIM/Primary Examiner, Art Unit 2119